Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Statement of Reasons for Allowance
	This Application (16/804,579) is a continuation of Application No.15/669,442 which is a continuation of Application No. 12/256,101. Application No. 12/256,101 was published as U. S. Patent No. 9,750,267.  Application No. 15/669,442 was published as U.S. Patent No. 10,602,754. Claims 1-66 of Application NO. 12/256,101 were allowed based on Patent Board decision of 03/14/2017. 
	The Double Patenting rejection of claims 1-20 over claims 1-19 and 36-56 of U.S. Patent NO. 9,750,267 and claims 1-12 U.S. Patent No. 10,602,754 is  withdrawn per the Terminal Disclaimer (TD) that was electronically filed on 10/05/2021.  
	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703941.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791